Title: the Marquis de Lafayette to John Adams, 26 Feb. 1786
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Adams, John


          
            
              Dear Sir
            
            

              Paris

               February the 26th 1786.
            
          

          Your friendly favor jany the 31st Has Been long Unanswered which I
            Beg you will attribute to the daily expectation, I was in to see you in Paris—But as you
            are not yet come I am going to send this letter at Random—Your Opinion of, and
            Sentiments for Mr. Dumas Have found in me a very Hearty Partaker—and from a sense of His
            Merit and His services United with Your own ideas Respecting Him I will be Happy to join
            Mr. Dumas’s friends in every measure that is pointed out to do Him justice—as to
            Banister’s Business it is possible He Has Been Mistaken and you will Be Right to let Him
            know of it—But the speculation, if advantageous, May Be Begun anew, although it was not
            thought of.
          When you Come to this place, my dear Sir, I will Be Happy to know
            your sentiments in the politics of Holland—as a Republic, and an ally of france and the
            United States, it has a triple Right to my Concern. I wish Her internal disputes May be
            Healed so far as is consistant with liberty and that I think may Be done—and I also
            think if the United provinces may pay some Regard to their Navy and Army, if the
            excellent Material that Compose the latter are managed with skill and activity, that
            Holland will Be again what she Has so gloriously Been.
          Most affectionately Yours with Sincere Regards / Yours

          
            
              Lafayette
            
          
        